United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
PROCESSING & DISTRIBUTION CENTER,
North Metro, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0326
Issued: February 22, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On December 4, 2017 appellant filed a timely appeal from a September 15, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Board assigned Docket
No. 18-0326.
On January 9, 2007 appellant, then a 50-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) under OWCP File No. xxxxxx628 for bilateral shoulder
impingement, herniated disc, bladder prolapse, and knee inflammation. She stopped work on
September 5, 2006 and returned to limited-duty work on January 7, 2007. OWCP accepted
employment-related aggravation of cervical and lumbosacral degenerative arthritis, aggravation of
a left rotator cuff degenerative tear, and aggravation of cystocele. Subsequently, it expanded
acceptance of the claim to include bilateral shoulder impingement, mixed incontinence, and left
rotator cuff sprain. It paid appellant compensation on the periodic rolls beginning April 10, 2011.
On March 4, 2015 OWCP referred appellant to a vocational rehabilitation counselor based
on the medical evidence which established that she was capable of performing full-time, light-duty
work. By decision dated June 13, 2016, it found that she had failed, without good cause, to
undergo vocational rehabilitation as directed. OWCP reduced appellant’s compensation effective
June 26, 2016 based on her ability to earn wages in a constructed position of an appointment clerk.

In a letter dated February 16, 2017 and received by OWCP on February 27, 2017, appellant
requested reconsideration. On July 21, 2017 OWCP received an unsigned copy of appellant’s
February 16, 2017 request for reconsideration. By decision dated September 15, 2017, it found
that the reconsideration request received on July 21, 2017 was untimely filed and failed to
demonstrate clear evidence of error.
The Board has duly considered the matter and finds that appellant’s request for
reconsideration was timely filed. OWCP’s regulations and procedures1 establish a one-year time
limit for requesting reconsideration, which begins on the date of OWCP’s most recent merit
decision. The most recent merit decision was dated June 13, 2016. Appellant’s February 16, 2017
request for reconsideration was initially received by OWCP on February 27, 2017. OWCP, in its
September 15, 2017 decision, did not reference the presence of this earlier request in the case
record. As appellant’s request for reconsideration was received by OWCP on February 27, 2017,
within one year of the June 13, 2016 merit decision, it was timely filed.2
The case will therefore be remanded to OWCP for application of the standard for reviewing
timely requests for reconsideration.3 The clear evidence of error standard utilized by OWCP in its
September 15, 2017 decision is appropriate only for untimely reconsideration requests. After such
further development as OWCP deems necessary, it should issue an appropriate decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
Veletta C. Coleman, 48 ECAB 367, 370 (1997).
2

See generally G.H., Docket No. 17-1169 (issued September 19, 2017).

3

See 20 C.F.R. § 10.606(b)(3) (an application for reconsideration must show that OWCP erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered by OWCP, or include
the submission of relevant and pertinent new evidence not previously considered by OWCP).

2

IT IS HEREBY ORDERED THAT the September 15, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: February 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

